Citation Nr: 0321901	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel











INTRODUCTION

The veteran had active service from June 1982 to June 1985.

This appeal arises from an April 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO).


REMAND

The veteran contends that the RO erred by failing to assign a 
compensation evaluation for his service connected bilateral 
hearing loss.

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA applies to the current claim as it was filed after 
November 2000.  As the record reflects that the veteran has 
not been informed about the VCAA relative to the claim for a 
higher evaluation, (notice in this regard was only made for 
the service connection claim),  the Board must remand this 
case to ensure that there is compliance with the notice and 
duty-to-assist provisions contained in this law.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The claims folder should be reviewed 
to ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, it should be 
ensured that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  As part 
of the notice required under the new 
law, the veteran should be asked to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  Assistance should 
be provided consistent with the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2002).  Once obtained, all 
records must be permanently associated 
with the claims folder.

2.  When the above  has been completed, 
the claim should be re-adjudicated.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued, and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




